
	
		IB
		Union Calendar No. 202
		112th CONGRESS
		1st Session
		H. R. 2803
		[Report No.
		  112–302]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 5, 2011
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			December 1, 2011
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on August 5, 2011
		
		
			
		
		A BILL
		To direct the Secretary of the Interior,
		  acting through the Bureau of Ocean Energy Management, Regulation and
		  Enforcement, to conduct a technological capability assessment, survey, and
		  economic feasibility study regarding recovery of minerals, other than oil and
		  natural gas, from the shallow and deep seabed of the United
		  States.
	
	
		1.Technological assessment,
			 inventory, and study of shallow and deep seabed minerals
			(a)AuthorizationThe Secretary of the Interior, acting
			 through the Bureau of Ocean Energy Management, Regulation and Enforcement and
			 the United States Geological Survey and in consultation with the heads of other
			 appropriate Federal agencies, shall conduct—
				(1)an inventory of existing
			 data on offshore mineral resources, other than oil and natural gas, and an
			 analysis of existing samples of such offshore minerals, to identify and
			 quantify known resources;
				(2)an assessment of all
			 available domestic technological capabilities required for the location and the
			 efficient and environmentally sound recovery of such minerals from the shallow
			 and deep seabed of the United States;
				(3)an economic feasibility
			 study on the recovery of such minerals; and
				(4)an assessment of the
			 environmental and safety risks associated with shallow and deep sea mineral
			 production, other than oil and natural gas.
				(b)ReportNo
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a report to Congress containing the findings and recommendations of the
			 inventory, assessment, and study under this section.
			(c)DefinitionIn this section the term shallow and
			 deep seabed of the United States—
				(1)means areas of the seabed that are
			 contiguous to and within 200 miles of the territorial sea of the United States
			 and the resources of which are subject to its jurisdiction or control;
			 and
				(2)includes such areas that are contiguous to
			 and within 200 miles of the territorial sea around any inhabited and
			 uninhabited territory or possession of the United States including American
			 Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, the
			 Virgin Islands, Midway Islands, the Federated States of Micronesia, Palau,
			 Marshall Islands, Wake Island, Johnston Atoll, Baker, Howland, and Jarvis
			 Islands, Kingman Reef, Navassa Island, Serranilla Bank, Bajo Nuevo Bank, and
			 Palmyra Atoll.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this Act $500,000 for each of fiscal years 2012 and
			 2013.
			Amend the title so as to read:
	 A bill to direct the Secretary of the Interior to conduct a
	 technological capability assessment, inventory, and economic feasibility study
	 regarding the recovery of minerals, other than oil and natural gas, from the
	 shallow and deep seabed of the United
	 States..
	
		December 1, 2011
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
